DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/23/22, with respect to the rejection(s) of claim(s) 1-20have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dao (Pub No 20180262924) further in view of newly cited Jiang (Pub No 20190274113).

 	Regarding claim 1, Applicant argues For example, as depicted in FIGS. 6 and 8, a transferred PDU may be modified to include a timestamp that is used by the UPF to determine delays associated with transmitting the PDU. Thus, DAO teaches the SMF forwards instructions to the UPF for adding a timestamp to the PDU and does not teach or suggest the above- identified features of claim 1 related to the SMF transmutting to the UPF a measurement rule identifying a measurement place of a port of a module performing a predetermined function provided in the UPF. XU et al. does not cure the above-identified deficiencies 11 DAO with respect to claim 1. The Office Action applies XU et al. as allegedly teaching features in claim 7 related to drawing predetermined remedial action and transmitting the predetermined remedial to the UPF. Thus, the applied sections of XU et al. relate to responding to an identified network error or delay, and would not teach or suggest the above identified features of claim 1 related to the SMF transmitting to the UPF a measurement rule identifying a measurement place of a port of a module performing a predetermined function provided in the UPE DAO et al. does not cure the above-deficiencies.
 	The examiner relies on newly cited prior art Jiang which teaches transmitting an index for antenna ports within the measurement report. One of ordinary skill would interpret the indexes for antennas as the limitation of claim 1 “wherein the measurement rule identities a measurement place at which the state of the traffic processing is measured, and the measurement place includes a port of a module performing a predetermined function provided in the UPF”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao (Pub No 20180262924) further in view of Jiang (Pub No 20190274113).

Regarding claim 1,
 	Dao in view of Jiang teaches a method of monitoring processing of traffic performed by a session management function (SMF) (interpreted as SMF 235 para [0282]), the method comprising: 
 	transmitting a measurement rule for a state of traffic processing to a user plane function (UPF); (interpreted as Session Establishment/Modification Request sent from the SMF to the UPF may include the QVER Rule, see para [0282]) and receiving information on the state of the traffic processing from the UPF in response to the transmitted measurement rule  (interpreted as  The Reporting trigger parameter contains the name of the event which triggered the report and the Measurement information parameter contains the actual information that the SMF requested to be informed about Step 3: The SMF identifies the N4 session context based on the received N4 Session ID and applies the reported information for the corresponding PDU Session. The SMF responds with an N4 report ACK message, see para [0414]).
 	However does not teach wherein the measurement rule identities a measurement place at which the state of the traffic processing is measured, and the measurement place includes a port of a module performing a predetermined function provided in the UPF.
 	Jiang teaches wherein the measurement rule identities a measurement place at which the state of the traffic processing is measured, and the measurement place includes a port of a module performing a predetermined function provided in the UPF. (interpreted as In an embodiment, the measurement information includes an index of the first antenna port(s) and a set of the time length, see Jiang para [0028]. Also see UPF para [0286]).
 	It would have been obvious to one of ordinary skill in the art to combine the reports taught by Dao in view of Jiang with the port information in reports taught by Xu to differentiate between reports from different antennas.

Regarding Claim 11,
 	Dao in view of Jiang teaches a method of monitoring processing of traffic performed by a user plane function (UPF), the method comprising:
 	receiving a measurement rule for a state of traffic processing from a session management function (SMF); 
(interpreted as Session Establishment/Modification Request sent from the SMF to the UPF may include the QVER Rule, see Dao para [0282])
 	measuring the state of the traffic processing based on the transmitted measurement rule; and
 	transmitting a measurement result of the state of the traffic processing to the SMF. (interpreted as  The Reporting trigger parameter contains the name of the event which triggered the report and the Measurement information parameter contains the actual information that the SMF requested to be informed about Step 3: The SMF identifies the N4 session context based on the received N4 Session ID and applies the reported information for the corresponding PDU Session., see Dao para [0414])
	However does not teach wherein the measurement rule identities a measurement place at which the state of the traffic processing is measured, and the measurement place includes a port of a module performing a predetermined function provided in the UPF.
 	Jiang teaches wherein the measurement rule identities a measurement place at which the state of the traffic processing is measured, and the measurement place includes a port of a module performing a predetermined function provided in the UPF. (interpreted as In an embodiment, the measurement information includes an index of the first antenna port(s) and a set of the time length, see Jiang para [0028]. Also see UPF para [0286]).
 	It would have been obvious to one of ordinary skill in the art to combine the reports taught by Dao in view of Jiang with the port information in reports taught by Xu to differentiate between reports from different antennas.

Regarding claim 2 and 12,
 	Dao in view of Jiang teaches the method of claim 1, wherein the measurement rule further identifies at least one of a condition for the UPF to transmit the state of the traffic processing to the SMF, information used to specify traffic that is a measurement target, a method of obtaining a time related to the state of the traffic processing, a time period during which measurement is performed, or a type of a measurement result. (interpreted as The UPF may send QoS violated event reports to the SMF. The SMF can be configured by the PCF how often the notification from UPF is forwarded to the PCF: immediately, periodically, or event-based, when the UP of PDU Session is deactivated, or when the PDU Session is released, see Dao [0214])

Regarding claim 3 and 13,
 	Dao in view of Jiang teaches the method of claim 2, wherein the measurement place includes at least one of a first port of the UPF used for input/output of the traffic with a radio access network (RAN), a second port of the UPF used for input/output of the traffic with a data network (DN), a third port of the UPF used for input/output of the traffic with another UPF connected to the SMF. (interpreted as In an embodiment, the measurement information includes an index of the first antenna port(s) and a set of the time length, see Jiang para [0028]. Also see UPF para [0286]).
 	It would have been obvious to one of ordinary skill in the art to combine the reports taught by Dao in view of Jiang with the port information in reports taught by Xu to differentiate between reports from different antennas.

Regarding claim 4 and 14,
 	Dao in view of Jiang teaches the method of claim 3, wherein the measurement place includes at least one of a port of the module for performing a function according to a packet detection rule (PDR), a port of the module for performing a function according to a forwarding action rule (FAR), a port of the module for performing a function according to a QoS enforcement rule (QER), and a port of the module for performing a function according to a usage reporting rule (URR) (interpreted as When traffic detection is requested by SMF and the start of traffic is detected for a Packet Detection Rule (PDR) as described in clause 5.8 of TS 23.501 [2], the UPF may report the start of traffic detection to the SMF and indicate the corresponding PDR rule ID, see Dao [0394)

Regarding claim 5 and 15,
 	Dao in view of Jiang teaches the method of claim 1, wherein the traffic includes traffic related to an ultra-reliable low-latency communications (URLLC) service of a user equipment (UE) provided with the URLLC service. (interpreted  as Embodiments of the present invention provide techniques for reporting QoS violated events pertaining to a particular PDU session, for example for a URLLC application, see Dao [0104]).

Regarding claim 6 and 16,
 	Dao in view of Jiang teaches the method of claim 1, wherein the information on the state of the traffic processing includes at least one of information indicating whether the information on the state of the traffic processing is received periodically or in response to a predetermined event, information on a measurement place at which the state of the traffic processing is measured, information used for specifying the traffic that is a measurement target, a method of obtaining a time related to the state of the traffic processing, a time period during which measurement is performed, and information of a measurement result (interpreted as QoS violated events: [0416] the packet delay is larger than the UPF PDB; [0417] the measured data burst volume within a period of UPF PDB is larger than the Maximum Data Burst Volume; [0418] the measured flow bitrate within the Averaging Window is larger than the MFBR; [0419] the UPF cannot support the GFBR; [0420] the measured Session-AMBR is larger than the authorized Session-AMBR; [0421] the measured UE-AMBR is larger than the subscribed UE-AMBR a PDU is dropped; and] a measured packet error rate (PER) is higher than the maximum PER given in the QoS PCC, see Dao para [0415-0422])



Claim(s) 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao (Pub No 20180262924) further in view of Jiang (Pub No 20190274113) and Xu (Pub No 20200084671).

Regarding claim 7 and 17,
 	Dao in view of Jiang teaches the method of claim 1, however does not teach further comprising: drawing a predetermined remedial action based on the received information on the state of the traffic processing; and transmitting, to the UPF, the predetermined remedial action.
 	Xu teaches further comprising: drawing a predetermined remedial action based on the received information on the state of the traffic processing; and transmitting, to the UPF, the predetermined remedial action.  (interpreted as For example, when link quality changes, the UPF reports changed link quality to the SMF, and then the SMF updates the data distribution policy based on the changed link quality. The following provides a description by using FIG. 8. It should be noted that two methods shown in FIG. 8 and FIG. 6 (or FIG. 7) may be independently performed, or may be performed together, see Xu para [0191]. Also see send the data distribution policy from SMF to UPF, see fig. 8 S816])
	It would have been obvious to one of ordinary skill in the art to combine the reports taught by Dao in view of Jiang with the remedial action taught by Xu to make changes in response to changes in the network to improve communication by keeping the configurations updated.

Regarding claim 8 and 18,
 	Dao in view of Jiang and Xu teaches the method of claim 7, wherein the predetermined remedial action includes adjusting resources of the UPF allocated to a UE that is not provided with the URLLC service among UEs managed by the UPF (interpreted as For example, when link quality changes, the UPF reports changed link quality to the SMF, and then the SMF updates the data distribution policy based on the changed link quality. The following provides a description by using FIG. 8. It should be noted that two methods shown in FIG. 8 and FIG. 6 (or FIG. 7) may be independently performed, or may be performed together, see Xu para [0191]. Also see send the data distribution policy from SMF to UPF, see Xu fig. 8 S816])
	It would have been obvious to one of ordinary skill in the art to combine the reports taught by Dao in view of Jiang with the remedial action taught by Xu to make changes in response to changes in the network to improve communication by keeping the configurations updated.


Claim(s) 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Jiang (Pub No 20180262924) further in view of Jiang (Pub No 20190274113), Xu (Pub No 20200084671) and Dao (Pub No 20170317894)

Regarding claim 9 and 19,
 	Dao in view of Jiang and Xu teaches the method of claim 8, wherein adjusting the resources includes at least one of dropping a packet including traffic of the UE that is not provided with the URLLC service, adjusting a QoS related value of the UE that is not provided with the URLLC service, and adjusting a parameter related to reporting of packet usage for the UE that is not provided with the URLLC service  
 	Dao’894 teaches the method of claim 8, wherein adjusting the resources includes at least one of dropping a packet including traffic of the UE that is not provided with the URLLC service, adjusting a QoS related value of the UE that is not provided with the URLLC service, and adjusting a parameter related to reporting of packet usage for the UE that is not provided with the URLLC service (interpreted as In some implementations, the QoS negotiation can happen when the wireless network may not have enough resources in one Access Network 128. In step (508), the wireless network may offer different solutions, for example, reducing the data rate, moving part of traffic flows to other access networks (e.g., data offloading). The data offloading may involve changes of transport network addresses (e.g., IP address and port number) and transmission protocol, where the network interacts with the UE 24 and the External Application Server 135 to apply new changes. The wireless CP function, such as the SMF 149, may request the application server to forward traffic to a new UPF function in step (506). The wireless CP function, such as the SMF 149, may assign a new IP address(es)/IP prefix(es) and new QoS profiles to the UE 24 in step (510) and may ask the UE 24 to use the new settings, see para [0127])
	It would have been obvious to one of ordinary skill in the art to combine the remedial action taught by Dao in view of Jiang and Xu with the new QoS taught by Dao894 to make changes in response to changes in the network to improve communication by keeping the configurations updated.

Regarding claim 10 and 20,
 	Dao in view of Jiang and Xu teaches the method of claim 7, wherein the predetermined remedial action includes controlling a UE that is provided with the URLLC service among UEs managed by the UPF to be managed by another UPF, other than the UPF, connected to the SMF.
 	Dao894 wherein the predetermined remedial action includes controlling a UE that is provided with the URLLC service among UEs managed by the UPF to be managed by another UPF, other than the UPF, connected to the SMF. (interpreted as In procedure (510), the CP functions, such as SMF 149, may reselect new UPF(s) to provide UP connection. The App-MNO QoS Interface 142 may interact with Access Network 128 (e.g., CU), through other CP functions, such as the SMF 149, to provide the new QoS setting in procedure (514). In procedure (514), new radio nodes, including CU and DU nodes, of Access Network 128 may be re-selected to provide UP connection, see para [0127])
	It would have been obvious to one of ordinary skill in the art to combine the remedial action taught by Dao in view of Jiang and Xu with the new UPF taught by Dao894 to make changes in response to changes in the network to improve communication by keeping the configurations updated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461